Citation Nr: 0721521	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had confirmed active service from October 1971 to 
October 1975 and from May 1999 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the veteran seeks service connection 
for tinnitus.  

Service medical records show that the veteran had significant 
exposure to noise.  While in service the veteran worked with 
aerospace ground equipment.  After service, a 2004 Kaiser 
Permanente treatment record shows ringing in both ears on and 
off for the past 10 years, and indicated a history of working 
on the flight line in the military.

The veteran had a June 2003 VA examination, which reports 
that the he denied tinnitus.  However, the veteran has 
indicated that he did not deny tinnitus at the examination.  
Therefore, another VA examination is necessary to determine 
if the veteran's tinnitus, which has been shown by 2004 
Kaiser records, is related to the confirmed noise exposure in 
service.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the veteran for a VA 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should state, after a review of 
the claims file, if there is a diagnosis 
of tinnitus.  If so, the examiner should 
state if the tinnitus is due to any 
condition of service, to include the noise 
exposure noted in service medical records.  
The examiner is asked to express his 
opinion as to this question in terms of 
whether it is it more likely, at least as 
likely as not (a 50 percent probability), 
or unlikely that tinnitus is related to 
service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
He should also be afforded the appropriate 
time to respond to that SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


